Title: From George Washington to Benjamin Stoddert, 5 September 1780
From: Washington, George
To: Stoddert, Benjamin


                        
                            
                            Gentn
                            Head Qrs near Hackinsac Bridge Septr 5: 1780

                        
                        I have received Mr Stoddert’s Letter of the 28th of August, with a Copy of the Resolution of the 12th, to
                            which it refers. I see, for the reasons mentioned, that there will be a good deal of difficulty in making out the List of
                            the Officers directed by the Act—and I am sorry that I have it not in my power to give the Board the assistance I could
                            wish; but such as I can render they shall not readily receive. I would however, previous to any interfering in this
                            business in any degree, beg leave to suggest to them that it appears to me necessary, that it should be clearly and
                            explicitly understood by the Board, which seems not to be the case by their Letter, what Officers are to be the Objects of
                            their Report. If those are not designated, it may lead to injustice, which though eventually redressed, would nonetheless
                            in the first instance excite great complaint and confusion. If the point should be left subject to various constructions
                            and interpretations, this must be the consequence, as we may easily conclude from the very different conduct &
                            treatment, which have been adopted by the different states and still prevail in many instances, with respect to the
                            Officers & Corps which the Board mention. Indeed the present is a matter of a delicate nature—and it is to be wished for
                            the sake of harmony—that it could be so settled, that All the Officers who are to have the
                            depreciation of their pay made-up, could be described in One general arrangement. The mentioning of one set & postponing
                            Another, though a provision should be afterwards made for them & equally intended when that for
                            Others was determined, is the source of uneasiness and of apprehension that discriminations will obtain injuries to the
                            latter.
                        Whether Aids de Camp & Secretaries who have not Regimental Commissions or Appointments should be part
                            of the Officers, who are to be under the Board’s consideration, is a question I can not determine; but they are certainly
                            as much Officers in the line of the Army as any Others and equally entitled to this just compensation, which I should also
                            suppose must be the case, with respect to Officers of every description whether military or
                            staff, who have served for a standing, fixed pay—which has not been encreased from time to time as the depreciation
                            encreased. The doubt with the Board with respect to Aids cannot extend against the equity of their claim, but only I
                            presume whether they are to be Objects of their Report—or are to come under the consideration of any other body—or of the
                            Committee proposed by the Act of the 10th of April. I have the Honor to be with great respect Gentn

                        
                            P.S. The Board’s Letter of the 25th Ulto came to hand the 2d Inst. with Commissions only for Moylan’s
                                & Webb’s Regimts.
                            
                        
                    